Exhibit 10.11

 

BILL OF SALE

 

THIS BILL OF SALE is made as of this 29th day of August, 2003, by NPF-LL, Inc.,
an Ohio corporation (“Lessor”), in favor of Vista Land & Equipment, LLC, a Texas
limited liability company (“Purchaser”), the designee of Garland Physicians’
Hospital, Ltd., a Texas limited partnership (“Lessee”), under the following
circumstances:

 

A. Lessor and Lessee entered into an Equipment Lease Agreement dated December
17, 2001 (the “Lease”), which Lease was thereafter assigned to The Provident
Bank (“Provident”).

 

B. Lessor is delivering this Bill of Sale and Provident is consenting to this
transaction and delivering this Bill of Sale to the extent of its interest in
the Assets, pursuant to a Settlement Agreement between Lessor, Lessee and
Provident of even date herewith (the “Settlement Agreement”).

 

NOW, THEREFORE, in consideration of One Million Six Hundred Fifty Thousand
Dollars ($1,650,000), the receipt and sufficiency of which is hereby
acknowledged, Lessor and Provident do hereby transfer, assign, convey and
deliver to Purchaser, as the designee of Lessee, its successors and assigns, all
right, title and interest, legal or equitable, in or with respect to the
equipment subject to the Lease (the “Assets”) in accordance with the Bankruptcy
Court Order approving the Settlement Agreement. Provident consents to this
transfer and releases any and all rights and interests in and with respect to
the Assets.

 

NEITHER LESSOR NOR PROVIDENT MAKES ANY WARRANTY, EXPRESS OR IMPLIED WITH RESPECT
TO THE ASSETS AND THE ASSETS ARE CONVEYED TO PURCHASER “AS IS”, “WHERE IS”, AND
“WITH ALL FAULTS”. LESSOR AND PROVIDENT EXPRESSLY DISCLAIM ANY AND ALL IMPLIED
OR EXPRESS WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF TITLE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONDITION OR ANY OTHER
WARRANTY IMPLIED UNDER THE UNIFORM COMMERCIAL CODE.

 

On or after the date of this Bill of Sale, Lessor and/or Provident will execute
such further documents and instruments and perform such further acts as may be
necessary for it to transfer, convey, assign and deliver the Assets to Purchaser
on the terms and conditions contained herein and in the Settlement Agreement and
to evidence or record the transfer and assignment of the Assets.

 

IN WITNESS WHEREOF, Lessor and Provident have executed this Bill of Sale as of
the date first written above.

 

NPF-LL, Inc.       The Provident Bank By:  

David J. Colet

      By:    

Name:

 

David J. Colet

     

Name:

   

Title:

 

Secretary

     

Title:

   

 



--------------------------------------------------------------------------------

Lessee hereby acknowledges that Purchaser is its designee and hereby assigns all
rights and interests it has under the Lease or the Settlement Agreement in and
with respect to the Assets to Purchaser.

 

Garland Physicians’ Hospital, Ltd. By:  

LMC GPH, Inc.

Its General Partner By:   /s/    Charles L. Simons        

Name:

  Charles L. Simons

Title:

  Chairman

 

Purchaser acknowledges receipt of the Assets and accepts the assets in
accordance with all of the terms and conditions of the foregoing Bill of Sale.
Purchaser, on behalf of itself, and each of its present and former partners,
directors, officers, employees, agents, representatives, advisors, predecessors,
successors, affiliates, and assigns, hereby unconditionally and irrevocably
releases and forever discharges Lessor and Provident and each of their
respective present and former directors, officers, employees, agents,
representatives, advisors, affiliates and assigns from any and all costs,
expenses, claims, demands, actions, causes of action, liabilities or suits of
whatever kind or nature, known or unknown, accrued or unaccrued, liquidated or
unliquidated, fixed or contingent, which may have arisen at any time prior to
the date of this Bill of Sale, including but not limited to, any such claims
arising out of or relating to the Assets acquired under the this Bill of Sale;
provided, that Purchaser does not release Lessor or Provident from any costs,
expenses, claims, demands, actions, causes of action, liabilities or suits
arising out of any breach of the Settlement Agreement or this Bill of Sale by
Lessor or Provident.

 

Vista Land & Equipment, LLC By:    

Name:

   

Title:

   

 

2